ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Judge.
It is contended that there is no testimony that the stolen tires were a part of the equipment belonging to the contractor Glenn, or that Sims had charge of them.
Sheriff Pamplin testified: “We went there where they had these tires * * * In Lott. Under a shed in Lott” and that Bob Sims was in charge of that shed. “We found where they had these tires, and they had it locked up, and they had to cut a bunch of wires where the tires were to get in.”
The sheriff also testified that plaster paris impressions of shoe tracks which were offered in evidence were taken in and around “the little old shed where the tires were;” that these tracks corresponded with shoes of appellant; that double truck tire tracks going to and from the wire enclosure were the same as others found in front of the rooming house. Sheriff Pamplin was not cross-examined.
Appellant, in his confession, stated that he “saw some tires in a chicken wire enclosure” when he “went to the company shop where Mr. Sims keeps the equipment” — and while he and Sims were taking a drink, and that after supper he “went back to the wire enclosure and got four tires that I had seen around there for about a month,” loaded them in his truck and drove the truck back to the place where he had a room in Lott. '
The accomplice Bennett testified that Bob Sims was in charge of the equipment “out on the job.” Asked where the equipment was kept, he answered: “They had a little storage room there in Lott”; that Glenn was the truck contractor and Bob Sims was the foreman working under Glenn; that appellant told him that he got the tires “down at the shop.” Asked who was in charge of the shop, Bennett testified “Bob Sims.”
In view of the above and other testimony set' out in our original opinion, we remain convinced that the evidence is sufficient to support a finding by the jury that Bob Sims exercised care, control-and custody over the building, the wire en*614closure thereunder and the four tires, and was special owner thereof, and that the tires were taken by appellant from his possession without his consent.
Appellant’s motion for rehearing is overruled.